Case 3:16-cv-00839-HTW-FKB Document 29-10 Filed.05/24/19 Page 1 of 2

Mississippi Department of Child Protection Services

To: Angela Fields, FPS Advanced
From: Deirdre Harvey, RASWS
Date: May 24, 2016

Re: Grievance

Ms. Fields,

On May 24, 2016 a meeting was held to address Ms. Angela Fields Grievance.
According to the grievance dated May 10, 2016 on the decision making of upper
management staff in Hinds County, Ms. Fields did not give any specifics as to what she
was speaking about. Ms. Fields first grievance is not included with the attached form.
This information came from Ms. Fields current grievance statement which is attached.

According to Ms. Dorothy Jacobs, immediate supervisor, the first grievance form dated
05-02-16 was given to her and to Earnest Johnson, Acting RD for a response. Ms. Fields
did not proceed appropriately through the chain of command according to Mississippi
Employee Handbook.

According to step two of the grievance form, Ms. Fields stated she turned in a medical
statement of her physical limitations to state office personnel department. According to
Ms. Fields, she was offered a position from state office personnel. Ms. Fields stated in the
presence of Dorothy Jacobs and me approximately two months ago, that the position
offered to her was a cut in pay and also a slap in the face. Ms. Fields also mentioned to us
that she never responded to the letter which gave her a time limit to respond. This issue
was addressed in a previous grievance.

Ms. Fields mentioned two other workers were taken off the street but she did not specify
on the grievance form as to which two “non-white” workers they were. Today Ms. Fields
stated upper management gave Monica Weathersby and Sharon Douglas, the two “non
white” workers the positions she could have had. Monica Weathersby and Sharon
Douglas both have FPS positions.

EX HIGIT [0

 
Case 3:16-cv-00839-HRW-FKB Document 29-10 Filed 05/24/19 Page 2 of 2

Another position became available which was the project officer IV and Ms. Fields
stated no one informed her about this position. Ms. Fields stated Tamesia Huell now has
it. Ms. Fields spoke with Earnest Johnson and asked who made that decision. Ms. Fields
said Mr. Johnson stated he did not know who made that decision. Ms. Fields states she is
always the last person to know about any available positions here at this agency. If upper
management knew about her medical issues they should have informed her of the
available positions. Upper management is not looking out for her. Ms. Fields stated
“yall” pick on her and she feels like she is being bullied and talked down to.

RASWS Harvey informed Ms. Fields she could not address these particular issues and is
not included in making decisions about the placement of other workers. Angela Fields
was informed this information will be forwarded to Earnest Johnson, Acting RD and
Regina Lacking, Regional Director. A copy will be given to Angela Fields on today.

 
